DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Claims 1 and 18 recites “multiple voxel boxes”. However there is nothing in the specification as voxel boxes. For purpose of examinations, the phrase is interpreted as “multiple voxel blocks”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US patent Publication: 20110148875, “Kim”) in view of Hu et al. ( US patent Publication: 20040091143, “Hu”), Sundberg et al. (US patent Publication: 20140247264, Sundberg”) and Kovtun et al. (US patent Publication: 20200054398. “Kovtun”).

Regarding claim 1, Kim teaches, A method, comprising:
identifying a voxel representation for a three-dimensional unit movable within a virtual space, the voxel representation comprising a plurality of voxel volumes, wherein each voxel volume of the plurality of voxel volumes is associated with a respective segment from a plurality of segments, the plurality of respective segments being  associated with movement of corresponding portions of the three-dimensional unit; ([0015] identifies voxel representations of a human skeleton  which has a dynamic movement. “approximating a 3D skeleton with respect to the motion of the frame by using visibility information of each voxel constituting a visual hull obtained from the geometric appearance information of the restoring; receiving the approximated skeleton information and 3D model information of the dynamic object to estimate a posture of the 3D model on the basis of position information of individual joints constituting a skeletal structure of the 3D model in the corresponding frame;”) 
Kim doesn’t expressly teach, each of the plurality of voxel volumes including multiple voxel boxes (interpreted as multiple voxel blocks).
However, Hu teaches, each of a plurality of voxel volumes including multiple voxel boxes (blocks) [0015]…”locating any one-voxel wide valley voxels in the volume two-voxel wide valley voxels in the volume image; and forming a current primary skeleton, wherein the initial skeletal elements comprise the located local maximum voxels, one-voxel wide valley voxels and two-voxel wide valley voxels.”  Hu has a plurality voxel volume, each voxel volume has two voxels or voxel block).
Kim and Hu are analogous as they are from the field of skeletolization.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim to have included each of a plurality of voxel volumes including multiple voxel boxes as taught by Hu for the purpose of providing better granularity of voxel volume so a small part of voxel volumes can be accessed of a voxel volume without disturbing other voxel blocks.
Kim as modified by Hu doesn’t expressly teach, maintaining a voxel index for the three-dimensional unit, the voxel index including pixel data for the plurality of voxel volumes and mapped to corresponding segments from the plurality of segments; identifying, for a current position of the three-dimensional unit within the virtual space, a set of segments from the plurality of segments that are visible within a pixel space, wherein the pixel space represents a field of view from a reference point within the virtual space; and raytracing pixels of the pixel space based on a set of pixel data from the voxel index corresponding to the identified set of segments that are visible to the reference point within the virtual space.
However, Sundberg teaches, maintaining a voxel index for a three-dimensional unit, the voxel index including pixel data for the plurality of voxel volumes (Sundberg [0126] provides voxel index for each voxel of a 3d object along with corresponding pixel 
 TABLE-US-00006 struct[ intimage_index; /// Index of the generic voxel model 
intimage_offset; /// What moxel or offset index; intpixel_hit_index_y; /// What 
pixel does the voxel center hit in y direction intpixel_hit_index_z; /// What 
pixel does the voxel center hit in z direction ]Voxel_model_theory;  “)
Kim as modified by Hu and Sundberg are analogous as they are from the field of 3d image rendering.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective foiling date of the claimed invention to have modified Kim as modified by Hu  to have included maintaining a voxel index for a three-dimensional unit, the voxel index including pixel data for the plurality of voxel volumes as taught by Sundberg for the purpose of easily locate or retrieve information of a voxel using the indices of voxels.
Kim as modified by Hu and Sundberg teaches, maintaining a voxel index mapped to corresponding segments from the plurality of segments (Kim teaches voxels for plurality of segments. Sundberg teaches voxel indices for each voxel with pixel information as above. 
It would have been obvious for an ordinary skilled person in the art before the effective foiling date of the claimed invention to have further modified Kim as modified by Hu and Sundberg to have the voxel index mapped to corresponding segments from the plurality of segments based on usability of voxel index as taught by Sundberg for the 
 Kim as modified by Hu and Sundberg doesn’t expressly teach, identifying, for a current position of the three-dimensional unit within the virtual space, a set of segments from the plurality of segments that are visible within a pixel space, wherein the pixel space represents a field of view from a reference point within the virtual space; and raytracing pixels of the pixel space based on a set of pixel data from the voxel index corresponding to the identified set of segments that are visible to the reference point within the virtual space.
However, Kovtun teaches, identifying, for a current position of the three-dimensional unit within the virtual space, a set of segments from the plurality of segments that are visible within a pixel space wherein the pixel space represents a field of view from a reference point within the virtual space; ([0134] determines bounding boxes or voxels of a three-dimensional body in a virtual space  within a field of view from a reference point )
 raytracing pixels of the pixel space based on a set of pixel data from the voxel index corresponding to the identified set of segments that are visible to the reference point within the virtual space. ( [0072] ray traces the pixels of voxels of the 3d object within the field of view………………    “[0072]….As another example, one or more real-time ray casting techniques (e.g., recursive ray tracing techniques) can be used to determine the color and/or brightness for each pixel by casting rays at points in the scene, and when a ray intersects an object, creating secondary rays (e.g., shadow pixel, and combining the effects of these rays to determine how to render points on the model.”)
Kim as modified by Hu and Sundberg and Kovtun are analogous as they are from the field of 3d rendering.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim as modified by Hu and Sundberg to have included identifying, for a current position of the three-dimensional unit within the virtual space, a set of segments from the plurality of segments that are visible within a pixel space, wherein the pixel space represents a field of view from a reference point within the virtual space; and raytracing pixels of the pixel space based on a set of pixel data from the voxel index corresponding to the identified set of segments that are visible to the reference point within the virtual space as taught by Kovtun for the purpose of rendering current view of the 3d dynamic object with proper shading and color.


Regarding claim 18, Kim teaches, A system (Fig. 1), comprising: 
A memory (storage unit 80)
identifying a voxel representation for a three-dimensional unit movable within a virtual space, the voxel representation comprising a plurality of voxel volumes, wherein each voxel volume of the plurality of voxel volumes is associated with a respective segment from a plurality of segments, the plurality of respective segments being  associated with movement of corresponding portions of the three-dimensional unit; skeleton with respect to the motion of the frame by using visibility information of each voxel constituting a visual hull obtained from the geometric appearance information of the restoring; receiving the approximated skeleton information and 3D model information of the dynamic object to estimate a posture of the 3D model on the basis of position information of individual joints constituting a skeletal structure of the 3D model in the corresponding frame;”) 
Kim doesn’t expressly teach, each of the plurality of voxel volumes including multiple voxel boxes (interpreted as multiple voxel blocks).
However, Hu teaches, each of a plurality of voxel volumes including multiple voxel boxes (blocks) [0015]…”locating any one-voxel wide valley voxels in the volume image; locating any two-voxel wide valley voxels in the volume image; and forming a current primary skeleton, wherein the initial skeletal elements comprise the located local maximum voxels, one-voxel wide valley voxels and two-voxel wide valley voxels.”  Hu has a plurality voxel volume, each voxel volume has two voxels or voxel block).
Kim and Hu are analogous as they are from the field of skeletonization.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim to have included each of a plurality of voxel volumes including multiple voxel boxes as taught by Hu for the purpose of providing better granularity of voxel volume so a small part of voxel volumes can be accessed of a voxel volume without disturbing other voxel blocks.
Kim as modified by Hu doesn’t expressly teach, maintaining a voxel index for the three-dimensional unit, the voxel index including pixel data for the plurality of voxel 
However, Sundberg teaches, maintaining a voxel index for a three-dimensional unit, the voxel index including pixel data for the plurality of voxel volumes (Sundberg [0126] provides voxel index for each voxel of a 3d object along with corresponding pixel data for the corresponding voxel……………….. [0126] An example of what needs to be stored to memory to get a desired part of the theory matrix uncompressed is as follows. 
 TABLE-US-00006 struct[ intimage_index; /// Index of the generic voxel model 
intimage_offset; /// What moxel or offset index; intpixel_hit_index_y; /// What 
pixel does the voxel center hit in y direction intpixel_hit_index_z; /// What 
pixel does the voxel center hit in z direction ]Voxel_model_theory;  “)
Kim as modified by Hu and Sundberg are analogous as they are from the field of 3d image rendering.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective foiling date of the claimed invention to have modified Kim as modified by Hu to have included maintaining a voxel index for a three-dimensional unit, the voxel index including pixel data for the plurality of voxel volumes as taught by 
Kim as modified by Hu and Sundberg teaches, maintaining a voxel index mapped to corresponding segments from the plurality of segments ( Kim teaches  voxels for plurality of segments. Sundberg teaches voxel indices for each voxel with pixel information as above. 
It would have been obvious for an ordinary skilled person in the art before the effective foiling date of the claimed invention to have further modified Kim as modified by Hu and  Sundberg to have the voxel index mapped to corresponding segments from the plurality of segments based on usability of voxel index as taught by Sundberg for the purpose of retrieving information of segments of the dynamic unit using the indices of voxels)
 Kim as modified by Hu and Sundberg doesn’t expressly teach, identifying, for a current position of the three-dimensional unit within the virtual space, a set of segments from the plurality of segments that are visible within a pixel space, wherein the pixel space represents a field of view from a reference point within the virtual space; and raytracing pixels of the pixel space based on a set of pixel data from the voxel index corresponding to the identified set of segments that are visible to the reference point within the virtual space.
However, Kovtun teaches, identifying, for a current position of the three- with (different adj2 size) dimensional unit within the virtual space, a set of segments from the plurality of segments that are visible within a pixel space wherein the pixel space represents a field of view from a reference point within the virtual space;  ([0134] 
 raytracing pixels of the pixel space based on a set of pixel data from the voxel index corresponding to the identified set of segments that are visible to the reference point within the virtual space. ( [0072] ray traces the pixels of voxels of the 3d object within the field of view………………    “[0072]….As another example, one or more real-time ray casting techniques (e.g., recursive ray tracing techniques) can be used to determine the color and/or brightness for each pixel by casting rays at points in the scene, and when a ray intersects an object, creating secondary rays (e.g., shadow rays), tertiary rays (e.g., transmitted and/or refracted rays), etc., for each pixel, and combining the effects of these rays to determine how to render points on the model.”)
Kim as modified by Hu, Sundberg and Kovtun are analogous as they are from the field of 3d rendering.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim as modified by Hu and Sundberg to have included identifying, for a current position of the three-dimensional unit within the virtual space, a set of segments from the plurality of segments that are visible within a pixel space, wherein the pixel space represents a field of view from a reference point within the virtual space; and raytracing pixels of the pixel space based on a set of pixel data from the voxel index corresponding to the identified set of segments that are visible to the reference point within the virtual space as taught by Kovtun for the purpose of rendering current view of the 3d dynamic object with proper shading and color.

one or more processors;
the  memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to perform the above steps.
However, Kovtun teaches, one or more processors;
the  memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to perform image rendering functions.  ([0123] In some embodiments, memory 510 can include any suitable storage device or devices that can be used to store instructions, values, etc., that can, for example, cause processor 502 to present a virtual environment using display 504, to communicate with server 420 via communications system(s) 508, etc. Memory 510 can include any suitable volatile memory, non-volatile memory, storage, any other suitable type of storage medium, or any suitable combination thereof.”)  
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim as modified by Hu, Sundberg and Kovtun to have included one or more processors; the  memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to perform the above steps as taught by Kovtun for the purpose of providing additional implementation of similar inventions.

Regarding claim 2, Kim as modified by Hu, Sundberg and Kovtun teaches, wherein identifying the voxel representation comprises selecting the voxel representation from a plurality of voxel representations associated with the three-dimensional unit. (Kim [0018] extracts voxels of the 3d from a plurality of voxels.  ……….. “[0018] The approximating the skeleton may include projecting the restored geometric appearance information to the multi-viewpoint image, performing sampling at predetermined intervals along a tangent line of a 2D silhouette of the multi-viewpoint image to which the geometric appearance information has been projected, and extracting 3D voxels intersecting with the 2D silhouette, generating a 3D cross-section including the extracted 3D voxels and intersecting with restored appearance information at the shortest distance, and generating the skeleton by connecting the centers of gravity of the 3D voxels intersecting with the generated 3D cross-section. 


Regarding claim 3, Kim as modified by Hu, Sundberg and Kovtun teaches, maintaining a plurality of voxel indices for the three-dimensional unit, wherein each voxel index from the plurality of voxel indices corresponds to an associated voxel representation from the plurality of voxel representations. (Sundburg [0126] provides voxel index for each voxel of a 3d object along with corresponding pixel data for the corresponding voxel……………….. [0126] An example of what needs to be stored to memory to get a desired part of the theory matrix uncompressed is as follows. 
 TABLE-US-00006 struct[ intimage_index; /// Index of the generic voxel model 

pixel does the voxel center hit in y direction intpixel_hit_index_z; /// What 
pixel does the voxel center hit in z direction ]Voxel_model_theory;  “)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Hu, Sundberg and Kovtun as applied to claim 18, and further in view of  Ludke et al. (US patent Publication: 6219060, “Ludke”).

Regarding claim 5, Kim as modified by Hu, Sundberg and Kovtun doesn’t expressly teach,  wherein the voxel index includes pixel data for each voxel block across surfaces of the plurality of voxel volumes, the pixel data including one or more of pixel color data, pixel brightness data, or directional opacity data for the plurality of voxel volumes.
However, Ludke teaches,  the voxel index includes pixel data for each voxel block across surfaces of the plurality of voxel volumes, the pixel data including one or more of pixel color data, pixel brightness data, or directional opacity data for the plurality of voxel volumes. ( See Claim 1,  (“k) a graphics engine, coupled to the surface/normal memory, and the video memory, for receiving and adjusting the viewing angle for anisotropy, for reading in the surface voxel indices and normal vectors and for creating pixel data, being screen locations (u,v) and pixel color, for rendering a surface 
viewed from the desired viewing angle, and storing the pixel data in the video 
memory; “)
Ludke and Kim as modified by Hu, Sundberg and Kovtun are analogous as they are from the field of 3d rendering.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim as modified by Hu, Sundberg and Kovtun to have the voxel index include pixel data for each voxel block across surfaces of the plurality of voxel volumes, the pixel data including one or more of pixel color data, pixel brightness data, or directional opacity data for the plurality of voxel volumes as taught by Ludke for the purpose of retrieving all necessary pixel information during rendering for a voxel index to quickly render the related segments of a 3d object.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Hu, Sundberg and Kovtun as applied to claim 18, and further in view of  Caulfield et al. (US patent Publication: 20190180499, “Caulfield”) and Sekiya et al. (US patent Publication: 20180014732, “Sekiya”).
Regarding claim 19, Kim as modified by Hu, Sundberg and Kovtun doesn’t expressly teach, generate a plurality of bounding volume representations of different sizes and having different levels of detail for the three-dimensional unit, wherein identifying the bounding volume representation comprises selecting the bounding volume representation from the plurality of bounding volume representations based on a size of the bounding volume representation when rendered within the pixel space.

Sekiya teaches, wherein identifying the bounding volume representation comprises selecting the bounding volume representation from the plurality of bounding volume representations based on a size of the bounding volume representation when rendered within the pixel space. ([007] teaches selecting a voxel based on its size which is also based on pixel area of rendering or area of interest on   …..“information acquiring unit configured to determine a voxel size based on a size of a region of interest,”
Caulfield, Sekiya and Kim as modified by Hu, Sundberg and Kovtun are analogous as they are from the field of 3d rendering.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim as modified by Hu, Sundberg and Kovtun to generate a plurality of bounding volume representations of different sizes and having different levels of detail for the three-dimensional unit, wherein identifying the bounding volume representation comprises selecting the bounding volume representation from the plurality of bounding volume representations based on a size of the bounding volume representation when rendered within the pixel space based on Caulfield’s teaching of generate a plurality of bounding volume representations of different sizes and having different levels of detail for the three-dimensional unit and based on Sekiya’s identifying the bounding volume .

Allowable Subject Matter
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 14, Kim teaches, A method, comprising:
identifying a voxel representation for a three-dimensional unit movable within a virtual space, the voxel representation comprising a plurality of voxel volumes associated with respective segments from a plurality of segments associated with movement of corresponding portions of the three-dimensional unit; ([0015] identifies voxel representations of a human skeleton  which has a dynamic movement. “approximating a 3D skeleton with respect to the motion of the frame by using visibility information of each voxel constituting a visual hull obtained from the geometric appearance information of the restoring; receiving the approximated skeleton information and 3D model information of the dynamic object to estimate a posture of the 3D model on the basis of position information of individual joints constituting a skeletal structure of the 3D model in the corresponding frame;”) 
However, Sundberg teaches, maintaining a voxel index for a three-dimensional unit, the voxel index including pixel data for the plurality of voxel volumes (Sundberg 
 TABLE-US-00006 struct[ intimage_index; /// Index of the generic voxel model 
intimage_offset; /// What voxel or offset index; intpixel_hit_index_y; /// What 
pixel does the voxel center hit in y direction intpixel_hit_index_z; /// What 
pixel does the voxel center hit in z direction ]Voxel_model_theory;  “)
Kim and Sundberg are analogous as they are from the field of 3d image rendering.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective foiling date of the claimed invention to have modified Kim to have included maintaining a voxel index for a three-dimensional unit, the voxel index including pixel data for the plurality of voxel volumes as taught by Sundberg for the purpose of easily locate or retrieve information of a voxel using the indices of voxels.
Kim as modified by Sundberg teaches, maintaining a voxel index mapped to corresponding segments from the plurality of segments (Kim teaches voxels for plurality of segments. Sundberg teaches voxel indices for each voxel with pixel information as above. 
It would have been obvious for an ordinary skilled person in the art before the effective foiling date of the claimed invention to have further modified Kim as modified by Sundberg to have the voxel index mapped to corresponding segments from the plurality of segments based on usability of voxel index as taught by Sundberg for the 
 Kovtun teaches, identifying, for a current position of the three-dimensional unit within the virtual space, a set of segments from the plurality of segments that are visible within a pixel space wherein the pixel space represents a field of view from a reference point within the virtual space; ([0134] determines bounding boxes or voxels of a three-dimensional body in a virtual space  within a field of view from a reference point )
 raytracing pixels of the pixel space based on a set of pixel data from the voxel index corresponding to the identified set of segments that are visible to the reference point within the virtual space. ( [0072] ray traces the pixels of voxels of the 3d object within the field of view………………    “[0072]….As another example, one or more real-time ray casting techniques (e.g., recursive ray tracing techniques) can be used to determine the color and/or brightness for each pixel by casting rays at points in the scene, and when a ray intersects an object, creating secondary rays (e.g., shadow rays), tertiary rays (e.g., transmitted and/or refracted rays), etc., for each pixel, and combining the effects of these rays to determine how to render points on the model.”)
However the above prior arts of combination doesn’t expressly teach, wherein the set of segments includes a first segment associated with a first voxel volume that overlaps at least a portion of a second segment associated with a second voxel volume; wherein raytracing the pixels for a portion of the pixel space where the portion of the first segment and the second segment overlap is based on a combination of pixel data for the first voxel volume and the second voxel volume.
That’s why claim 14 is allowed.



Claims 4, 6-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole, wherein a granularity of the plurality of voxel blocks is based on a size of the voxel representation when rendered within the pixel space.

Claim 6 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole, wherein each voxel volume of the plurality of voxel volumes include a plurality of voxel blocks that are bound to a corresponding segment, and wherein the plurality of voxel blocks are configured to move within the virtual space relative to movement of corresponding segments within the virtual space.

Claim 7 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole, wherein identifying the set of segments comprises identifying two or more overlapping segments associated with two or more voxel volumes that touch a pixel within the pixel space, further comprising: assigning a 

Claim 8 is objected by virtue of dependency on claim 7.

Claim 9 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole, wherein the pixel data of the voxel index includes opaqueness values corresponding to respective segments of the plurality of segments, and wherein raytracing pixels of the pixel space is further based on the opaqueness values from the voxel index corresponding to the identified set of segments.

Claim 10 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole, wherein identifying the set of segments that are visible within the pixel space and raytracing pixels of the pixel space are performed upon initiating runtime of an application, wherein the voxel representation and the voxel index are stored on a computing device prior to initiating runtime of the application.

Claim 11 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole, detecting an updated position of the three-dimensional unit within the virtual space; and in response to detecting the updated 

Claim 12 is objected by virtue of dependency on claim 11.

Claim 13 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole, further comprising: identifying an additional three-dimensional unit; determining that a size of the additional three-dimensional unit within the pixel space exceeds a threshold size; and based on determining that the size of the additional three-dimensional unit exceeds the threshold size, filling pixels of the pixel space based on a polygonal mesh representation of the three-dimensional unit.

Claim 20 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole, identifying two or more overlapping segments associated with two or more bounding volumes that touch a pixel within the pixel space, and wherein raytracing pixels of the pixel space is based on a combination of pixel values from the volume index corresponding to the two or more overlapping segments.



Response to Arguments
Applicant’s arguments, see remarks Pages 8-11 filed01/28/2021, with respect to rejection of claims 1 and 18 have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further considerations, a new grounds(s) rejection has been made under 35 U.S.C. 103 as being unpatentable over Kim et al. (US patent Publication: 20110148875, “Kim”) in view of Hu et al. ( US patent Publication: 20040091143, “Hu”), Sundberg et al. (US patent Publication: 20140247264, Sundberg”) and Kovtun et al. (US patent Publication: 20200054398. “Kovtun”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616